        Case 1:16-cv-00950-TCW Document 229 Filed 07/24/19 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

CB&I AREVA MOX SERVICES, LLC,                )
                                             )
               Plaintiff,                    )       Case Nos. 16-950C; 17-2017C;
                                             )       18-80C; 18-522C; 18-677C; 18-691C;
       v.                                    )       18-1779; 18-245C; 19-658C (consolidated)
                                             )
THE UNITED STATES,                           )            (Judge Thomas C. Wheeler)
                                             )
               Defendant.                    )


                                  JOINT STATUS REPORT

       Pursuant to the Court’s order dated June 24, 2019, ECF Dkt. No. 228, plaintiff, CB&I

AREVA MOX Services, LLC, and defendant, the United States, respectfully submit this

joint status report advising the Court on the status of the parties’ efforts to resolve this matter

through compromise, consistent with an agreement in-principle reached on June 18, 2019.

Since then, the parties have made significant progress toward resolving some remaining

issues, and are continuing to prepare the final settlement agreement that will be presented to

each party’s respective settlement authority for consideration. The parties will file a joint

status report on or before August 23, 2019, advising the Court on the status of the parties’

settlement efforts.
        Case 1:16-cv-00950-TCW Document 229 Filed 07/24/19 Page 2 of 2



                                          Respectfully submitted,


s/Mark J. Linderman                       JOSEPH H. HUNT
Mark J. Linderman                         Assistant Attorney General
Dennis J. Callahan
Lisa N. Himes
Stephen L. Bacon                          ROBERT E. KIRSCHMAN, JR.
ROGERS JOSEPH O’DONNELL                   Director
311 California Street, 10th Floor
San Francisco, CA 94104                   s/Allison Kidd-Miller
(415) 956-2828 (Telephone)                ALLISON KIDD-MILLER
(415) 956-6457 (Facsimile)                Assistant Director
mlinderman@rjo.com

Attorneys for Plaintiff                   s/Joseph E. Ashman
                                          JOSEPH E. ASHMAN
                                          P. DAVIS OLIVER
                                          Senior Trial Counsel


                                          SOSUN BAE
                                          ANTHONY SCHIAVETTI
                                          ZACHARY SULLIVAN
                                          JOHN MCADAMS
                                          Trial Attorneys
                                          Commercial Litigation Branch
                                          Civil Division
                                          Department of Justice
                                          P.O. Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          Tel: (202) 353-7578
                                          Fax: (202) 353-7988
                                          joseph.ashman@usdoj.gov

                                          Attorneys for Defendant
Dated: July 24, 2019




                                      2
